DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021, has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 currently depends from canceled claim 10. Claim 15 should depend upon claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2, 5-9, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka et al. (US Publication 2008/0068777) in view of Sakamoto et al. (US Publication 2008/0212257).
In re claim 1, Takeoka discloses a multilayer ceramic electronic component comprising a ceramic element body (2 – Figure 1, ¶21) including a capacitance region formed by alternately laminating dielectric layers (3 – Figure 1, ¶21) and internal electrode layers (4 – Figure 1, ¶21), 
each of the dielectric layers being sandwiched between the internal electrodes having different polarities (Figure 1); 
And an exterior region laminated outside the capacitance region in a laminating direction and formed by outer dielectric layers (topmost and bottommost 3 – Figure 1), 
wherein the dielectric layers include a main component containing barium titanate ¶31, Table 1) and a sub-component containing boron oxide and / or lithium oxide (¶31, Table 1), the internal electrode layers (4 – Figure 1) include a main component of copper and / or silver (¶34).
Takeoka does not disclose a coverage ratio of the internal electrode layers to the dielectric layers is 98% or less, and the coverage ratio of the internal electrode layers at outermost layers in a lamination direction of the capacitance region is smaller than that at a central portion of the capacitance region in the lamination direction.
Sakamoto discloses a coverage ratio of the internal electrode layers (12 – Figure 1, ¶21) to the dielectric layers (11 – Figure 1, ¶23) is 98% or less, and the coverage ratio of the internal electrode layers at outermost layers in a lamination direction of the capacitance region is smaller than that at a central portion of the capacitance region in the lamination direction (¶11, Table 1: Sample 4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode continuity as described by 
In re claim 2, Takeoka in view of Sakamoto discloses the multilayer ceramic electronic component according to claim 1, as explained above. Takeoka does not disclose wherein the coverage ratio of the internal electrode layers is 60% or more and 90% or less.
Sakamoto discloses the coverage ratio of the internal electrode layers (12 – Figure 1) is 60% or more and 90% or less (Table 1: Sample 4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode continuity as described by Sakamoto to prevent cracks from forming in a multilayer ceramic capacitor in the presence of heat shock during a mounting process (Abstract – Sakamoto).
In re claim 5, Takeoka in view of Ikeda discloses the multilayer ceramic electronic component according to claim 1, as explained above. Takeoka does not disclose the internal electrode layers contain voids.
Sakamoto discloses the internal electrode layers (12 – Figure 1) contain voids (¶25).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode continuity as described by Sakamoto to prevent cracks from forming in a multilayer ceramic capacitor in the presence of heat shock during a mounting process (Abstract – Sakamoto).
In re claim 6, Takeoka in view of Ikeda discloses the multilayer ceramic electronic component according to claim 1, as explained above. Takeoka does not disclose an area ratio of the voids contained in the internal electrode layers at outermost layers in a lamination direction of the internal electrode layers is larger than that at a central portion in the lamination direction.
Sakamoto discloses the internal electrode layers (12 – Figure 1) contain voids (¶25).

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode continuity as described by Sakamoto to prevent cracks from forming in a multilayer ceramic capacitor in the presence of heat shock during a mounting process (Abstract – Sakamoto).
In re claim 7, Takeoka discloses a multilayer ceramic electronic component comprising a ceramic element body (2 – Figure 1, ¶21) including a capacitance region formed by alternately laminating dielectric layers (3 – Figure 1, ¶21) and internal electrode layers (4 – Figure 1, ¶21), 
each of the dielectric layers being sandwiched between the internal electrodes having different polarities (Figure 1); 
And an exterior region laminated outside the capacitance region in a laminating direction and formed by outer dielectric layers (topmost and bottommost 3 – Figure 1), 
wherein the dielectric layers include a main component containing barium titanate (¶31, Table 1) and a sub-component containing boron oxide and / or lithium oxide (¶31, Table 1), the internal electrode layers (4 – Figure 1) include a main component of copper and / or silver (¶34).
Takeoka does not disclose the internal electrode layers include an electrode-present area, containing conductive particles forming the internal electrode layers, and two or more electrode-absent areas, failing to contain the conductive particles, arranged alternately in a predetermined length along a longitudinal direction of the internal electrode layers and the number of electrode-absent areas in the internal electrode layers at outermost layers in a lamination direction of the capacitance region in the predetermined length along the longitudinal direction is larger than that at a central portion in the lamination direction of the capacitance region in the predetermined length along the longitudinal direction.

Sakamoto further discloses the continuity due to voids is greater in the internal electrodes in a surface region (f – Figure 1, Abstract) than the internal electrodes in a central region (area between ‘f’ – Figure 1) (Abstract, ¶11, Table 1: Sample 4). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode continuity as described by Sakamoto to prevent cracks from forming in a multilayer ceramic capacitor in the presence of heat shock during a mounting process (Abstract – Sakamoto).
In re claim 8, Takeoka in view of Sakamoto discloses the multilayer ceramic electronic component according to claim 7, as explained above. Takeoka does not disclose the predetermined length is 50 µm. 
Takeda in view of Ikeda does not explicitly disclose the predetermined length is 50 µm. However, Sakamoto discloses controlling the continuity of the internal electrode layers in outer regions to be 63% and internal electrodes of inner regions to be 73% (see Table 1: Sample 4) to achieve a device that is able to reduce the occurrence of cracks in the multilayer ceramic capacitor (Abstract). It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine proper distance between conductive In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re claim 9, Takeoka in view of Ikeda discloses the multilayer ceramic electronic component according to claim 7, as explained above. Takeoka does not disclose the internal electrode layers contain two to five electrode-absent areas in the predetermined length along the longitudinal direction.
	Sakamoto discloses the internal electrode layers (12 – Figure 3) contain two to five electrode-absent areas (g – Figure 3, ¶25) in the predetermined length along the longitudinal direction (Figure 3).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode continuity as described by Sakamoto to prevent cracks from forming in a multilayer ceramic capacitor in the presence of heat shock during a mounting process (Abstract – Sakamoto).
In re claim 12, Takeoka in view of Ikeda discloses the multilayer ceramic electronic component according to claim 7, as explained above. Takeoka does not disclose the internal electrode layers contain voids.
Sakamoto discloses the internal electrode layers (12 – Figure 1) contain voids (¶25).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode continuity as described by Sakamoto to prevent cracks from forming in a multilayer ceramic capacitor in the presence of heat shock during a mounting process (Abstract – Sakamoto).
In re claim 13, Takeoka in view of Ikeda discloses the multilayer ceramic electronic component according to claim 12, as explained above. Takeoka does not disclose an area ratio of the voids contained in the internal electrode layers at outermost layers in a lamination 
Sakamoto discloses the internal electrode layers (12 – Figure 1) contain voids (¶25).
Sakamoto further discloses the continuity due to voids is greater in the internal electrodes in a surface region (f – Figure 1, Abstract) than the internal electrodes in a central region (area between ‘f’ – Figure 1) (Abstract, ¶11, Table 1: Sample 4) (¶25). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode continuity as described by Sakamoto to prevent cracks from forming in a multilayer ceramic capacitor in the presence of heat shock during a mounting process (Abstract – Sakamoto).
In re claim 14, Takeoka in view of Ikeda discloses the multilayer ceramic electronic component according to claim 3, as explained above. Takeoka does not disclose wherein Ce / Cc is 0.8 to 0.98, where Ce is the coverage ratio of the internal electrode layers at the outermost layers in the lamination direction, and Cc is the coverage ratio of the internal electrode layers at the central portion in the lamination direction.
	Sakamoto discloses wherein Ce / Cc is 0.8 to 0.98, where Ce is the coverage ratio of the internal electrode layers (12 – Figure 1, Figure 3) at the outermost layers (topmost and bottommost f – Figure 1) in the lamination direction, and Cc is the coverage ratio of the internal electrode layers (12 – Figure 1) at the central portion (area between ‘f’ – Figure 1)  in the lamination direction (Table 1: Sample 4).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode continuity as described by Sakamoto to prevent cracks from forming in a multilayer ceramic capacitor in the presence of heat shock during a mounting process (Abstract – Sakamoto).
In re claim 15, Takeoka in view of Ikeda discloses the multilayer ceramic electronic component according to claim 10, as explained above. Takeoka does not disclose wherein Ec / 
	Sakamoto discloses wherein Ec / Ee is 0.2 to 0.8, where Ec is the number of electrode-absent areas (g – Figure 3) in the internal electrode layers (12 – Figure 3) at the central portion (area between ‘f’ – Figure 1) of the lamination direction, and Ee is the number of electrode-absent areas (g – Figure 3) in the internal electrode layers (12 – Figure 3) at the outermost layers (topmost and bottommost f – Figure 1) in the lamination direction.
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode continuity as described by Sakamoto to prevent cracks from forming in a multilayer ceramic capacitor in the presence of heat shock during a mounting process (Abstract – Sakamoto).

Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka et al. (US Publication 2008/0068777) in view of Sakamoto et al. (US Publication 2008/0212257) and in further view of Satou (US Publication 2006/0039097).
In re claim 4, Takeoka in view of Sakamoto discloses the multilayer ceramic electronic component according to claim 1, as explained above. Takeoka does not disclose the internal electrode layers contain dielectric particles whose main component is barium titanate.
Satou discloses  internal electrode layers contain dielectric particles whose main component is barium titanate (¶20, ¶87).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode composition as described by Satou to further prevent peeling of the electrode layers. 
In re claim 11, Takeoka in view of Sakamoto discloses the multilayer ceramic electronic component according to claim 7, as explained above. Takeoka does not disclose the internal electrode layers contain dielectric particles whose main component is barium titanate.
Satou discloses internal electrode layers contain dielectric particles whose main component is barium titanate (¶20, ¶87).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the internal electrode composition as described by Satou to further prevent peeling of the electrode layers. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848